O RDER

WHEREAS, by order filed September 30, 1998, this court granted the petition for further review in the above-captioned matter and stayed all proceedings pending final disposition in In re the Marriage of Holmberg v. Holmberg, Case No. C7-97-926, 1999 WL 38650(1999); and
*728WHEREAS, the Holmberg decision, which was filed on January 28, 1999, was made prospective except as to the parties before the court in those consolidated appeals and therefore is not applicable to this case; and
WHEREAS, the petition for further review in this case was granted solely to preserve the Holmberg issue, which by reason of the prospective application of Holmberg does not apply in this case, and further review is therefore unnecessary,
IT IS HEREBY ORDERED that this appeal be, and the same is, dismissed.
BY THE COURT:
/s/ Kathleen A. Blatz Chief Justice